


114 S2847 RS: Prove It Act of 2016
U.S. Senate
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
Calendar No. 484
114th CONGRESS2d Session
S. 2847
IN THE SENATE OF THE UNITED STATES

April 25, 2016
Mrs. Ernst introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship


May 24, 2016
Reported by Mr. Vitter, without amendment

A BILL
To require greater transparency for Federal regulatory decisions that impact small businesses.
 
 
1.Short titleThis Act may be cited as the Prove It Act of 2016.  2.Review procedures relating to initial regulatory flexibility analysis certifications (a)In generalSection 605(b) of title 5, United States Code, is amended— 
(1)by inserting (1) before Sections 603;  (2)in paragraph (1), as so designated, by inserting (in this subsection referred to as the Chief Counsel) after Administration; and 
(3)by adding at the end the following:  (2) (A)If the Chief Counsel disagrees with a certification and statement providing the factual basis for the certification submitted by a Federal agency under paragraph (1) with respect to an initial regulatory flexibility analysis for a proposed rule, the Chief Counsel may submit a request to the Administrator of the Office of Information and Regulatory Affairs (in this section referred to as the Administrator) for review of the certification and statement in accordance with this paragraph. 
(B)A request for review under subparagraph (A) shall— (i)be published in the Federal Register and on the website of the Office of Advocacy of the Small Business Administration not later than 10 days after the date on which the Federal agency submitted the certification and statement to the Chief Counsel under paragraph (1); 
(ii)include any documentation or comments the Chief Counsel provided or made during the notice and comment period for the proposed rule; and  (iii)include an explanation of why the Chief Counsel disagreed with the certification and statement received under paragraph (1), which may include— 
(I)an identification of any material facts in controversy;  (II)an analysis of why the proposed rule will, if promulgated, have a significant economic impact on a substantial number of small entities, including any data determined relevant to the analysis by the Chief Counsel; and 
(III)any other information the Chief Counsel determines relevant.  (C)Not later than 10 days after the date on which the Chief Counsel publishes in the Federal Register a request for review under subparagraph (A), the Federal agency shall submit to the Administrator and publish in the Federal Register and on the website of the Federal agency a response to the request for review. 
(D)In conducting a review of a certification and a statement of a Federal agency under this paragraph with respect to a proposed rule, the Administrator shall consider— (i)whether the agency correctly determined which small entities will be affected by the proposed rule; 
(ii)whether the Federal agency considered adequate economic data to assess whether the proposed rule will have a significant impact on a substantial number of small entities; and  (iii)the economic implications of the proposed rule, including whether the data supplied by the Chief Counsel in the request for review under subparagraph (A) would lead to the proposed rule having a significant economic impact on a substantial number of small entities. 
(E)Not later than 40 days after the date on which the Chief Counsel submits to the Administrator a request for review under subparagraph (A), the Administrator shall submit to the Chief Counsel and the Federal agency and publish in the Federal Register and on the website of the Office of Information and Regulatory Affairs the results of the review. If the Administrator determines that the proposed rule will, if promulgated, have a significant economic impact on a substantial number of small entities, the Federal agency shall perform an initial regulatory flexibility analysis and a final regulatory flexibility analysis for the proposed rule under sections 603 and 604, respectively..   May 24, 2016 Reported without amendment 